 
[img2.jpg]


July 19 2011


Jane Nielsen
3 Parley Lane
Ridgefield,
CT 06877


Dear Jane,


It is with great pleasure that I confirm our offer for the position of Chief
Financial Officer and Executive Vice President of Coach, reporting to Jerry
Stritzke, President and Chief Operating Officer, Coach Inc. You will be an
Executive Officer of Coach, Inc. and a member of the Coach Operating Group.


If you accept our offer, we will agree the earliest possible mutually acceptable
start date.  Our offer includes an annual compensation package valued, at grant,
at maximum at $2,093,338 and, in addition, a one-time sign-on package valued, at
grant, at $3,100,000.   Our offer has a total maximum value, over the first five
years of your employment of over $13,566,687, with further upside possible due
to stock price appreciation, and dividend reinvestment on RSU’s.


Base Salary


$575,000 per annum.


Your salary will be paid monthly on the last Thursday of each calendar month.


Performance reviews are typically conducted at the end of our fiscal year, which
presently runs from approximately July 1 through June 30. Any merit increases
for which you may be eligible would also be determined at that time, and would
take effect in September.  You will be eligible for a merit increase beginning
in September, 2012.


Incentive Compensation


You will be eligible to participate in the Coach, Inc. Performance-Based Annual
Incentive Plan ("SOPS"), a cash incentive program under which payout is based
solely on Coach’s financial performance.  The target bonus is 75% of your salary
actually paid during the fiscal year (“actual earnings”).  The maximum bonus is
100% and assumes the highest possible level of company financial
performance.  You will be eligible for this program beginning in fiscal year
2012.  To be eligible for the bonus, you understand and agree you must be
employed with Coach as of the payout date.   If you resign your employment or
are terminated for "cause," you are not eligible for this bonus for the fiscal
year in which your employment is terminated.  For the purposes of this letter,
termination for “cause” is defined by Coach and includes but shall not be
limited to:  (1) poor performance as an employee of Coach, (2) violation of
Coach’s rules of conduct as provided in our Employee Guide, (3) any willful or
grossly negligent breach of your duties, or (4) fraud, embezzlement or any other
similar dishonest conduct
Any SOPS bonus is paid within three months of the end of the fiscal year. After
you are hired, please refer to the Benefits & Pay section of the Coach intranet
for the governing terms of the SOPS bonus plan.


[img3.jpg]

 
 

--------------------------------------------------------------------------------

 

2
Jane Nielsen, Chief Financial Officer, Coach Inc




 
In addition, Coach’s Board of Directors has adopted the following incentive
repayment policy affecting all performance-based compensation Coach pays to
members of its Operating Group:
 
In the event of a material restatement of the company's financial results, the
Human Resources Committee of the Board of Directors (“the Committee”) will
review the circumstances that caused the restatement and consider accountability
to determine whether an Operating Group member was negligent or engaged in
misconduct.  If the Committee determines that this was the case, and that the
amount paid to that Operating Group member of a cash incentive award (for
example SOPS), or the shares vesting of a performance-based long-term incentive
award, would have been less during any period had the financial statements been
correct, then the Committee will recover compensation from the responsible
Operating Group member as it deems appropriate.
 
Your acceptance of this offer includes your acceptance of a binding agreement to
return to the company the full amount of any compensation demanded by the
Committee under this policy.  This agreement will survive the longer of (i) six
months following your departure from Coach, or (ii) up to six months after
payment of the relevant incentive compensation.
 
Sign On Package
 
You will receive a special, one time, sign-on package valued at $3,100,000;
$1,400,000 of which will be payable as cash (“Cash Bonus”), 50%, within six (6)
weeks of your start date, and 50% after 12 months of service, less applicable
withholding taxes.  In accepting our offer, you agree that you will repay a
pro-rata portion of the Cash Bonus if you voluntarily resign your employment
within two years of your start date, or if your employment is terminated for
“cause,” as defined above.  Full repayment of this Cash Bonus must occur within
30 days of your termination date.  Any repayment hereunder shall be net of
withholding taxes, if such repayment takes place in the same calendar year of
the payment of the Cash Bonus, and, thereafter, will be on the gross amount.


You will receive the remaining value of your sign on package as a special grant
of Coach, Inc. Restricted Stock Units (RSUs) valued at $1,700,000 (“Sign-on
RSUs”).  The number of RSUs you receive will be based on the closing stock price
on date of grant. The grant date will be the first business day of the fiscal
month coincident with or next following your start date.  The award will vest
30% on the third anniversary of the grant date, 50% on the fourth anniversary of
the grant date and 20% on the fifth anniversary of the grant date.  In the event
of death or permanent disability before the vesting of these
awards,  The  Sign-on  RSU’s  will vest in full, as of the date of death or the
date on which you are determined to be permanently and totally disabled.


[img3.jpg]

 
 

--------------------------------------------------------------------------------

 

3
Jane Nielsen, Chief Financial Officer, Coach Inc


Equity Compensation


You will receive a new hire stock option grant valued at $500,000 on the date of
the grant.  The number of stock options you receive will be based on the grant
price (closing price on the grant date) and on an industry standard valuation
model, Black-Scholes, which determines the value of a stock option.  The grant
date will be the first business day of the fiscal month coincident with or next
following your start date.  Stock options are exercisable 1/3 after 1 year, 1/3
after 2 years, and 1/3 after 3 years.  Coach may make additional, annual stock
option grants each August.  Any future grants will be determined based on your
position, performance, time in job and other criteria Coach determines it its
discretion, which are subject to change.


You will also receive a new hire RSU grant valued at $400,000 on the date of
grant.  The number of RSUs you receive will be based on the closing stock price
on date of grant.  The grant date will be the same date as your new hire stock
option grant and Sign on RSU grant.  The award will vest in full on the third
anniversary of the grant date, conditioned upon your continued employment with
us on that date.  Coach may make additional, annual RSU grants each August. Any
future grants will be determined based on your position, performance, time in
job and other criteria Coach determines it its discretion, which are subject to
change.


With regard to all equity grants, including the Sign on RSUs, after you are
hired, you will receive an email alert to view and accept your Grant Agreements
and have access to the Coach, Inc. Stock Incentive Plan (“the Plan”) prospectus
through our service provider Fidelity via the internet.  Sample forms of the
stock grant agreements are included with this letter for your review; the Plan’s
terms, as they may be changed from time to time, are controlling.


For clarification, in the event of death or permanent disability before the
vesting of these awards, the new hire option award will vest as of the date of
death or the date on which you are determined to be permanently and totally
disabled.  For the new hire RSU award, the HR Committee of our Board may approve
a pro-rata vesting of the RSU’s, which would occur on the original vesting date,


Stock Ownership Requirements


Coach’s Board of Directors has implemented stock ownership requirements for all
Vice Presidents and above.  The recommended amount of stock ownership for your
position is Coach stock valued at twice your annual salary, or 50,000 shares,
whichever has lesser value. You will be required to meet this requirement by the
time you have reached your fifth anniversary with the Company.  Details about
this program may be found in the Your Coach Benefits Summary Kit, included with
this letter.


In addition to general restrictions on trading other types of Coach securities,
as well as blackout periods,  and to ensure that you do not inadvertently trade
Coach securities when a non-public material event is taking place and to provide
the Chairman and CEO with advance notice, you will be required to  provide the
Coach legal department at least 24 hours’ notice of your intent to exercise
stock options, or buy or sell Coach shares, along with the details (number of
shares/options) of any proposed transaction.


[img3.jpg]

 
 

--------------------------------------------------------------------------------

 

4
Jane Nielsen, Chief Financial Officer, Coach Inc
 
Transportation Allowance


While you are employed, you will be eligible for a monthly transportation
allowance equal to 5.45% of your base salary (up to $3,000) plus $1,000.  The
allowance is subject to applicable federal, FICA, state/local taxes.


Benefits
 
Your other major benefits will include medical, dental, vision benefits for you
and your family, Life insurance, short and long term disability for you, Coach,
Inc. Savings & Profit Sharing Plan, Employee Stock Purchase Plan, employee
discount program, four (4) weeks of vacation and two (2) floating holidays per
year.  Information about your benefits is provided in the Your Coach Benefits
Summary Kit included with this letter. For clarification, there are no
pre-existing condition exceptions in our medical plan, provided the conditions
for you or your family members are currently covered by another plan.
 
Relocation


You are eligible for relocation under the Coach Relocation Policy, details of
which are provided in the Your Coach Benefits Summary Kit included with this
letter.   We will extend the requirement to complete the relocation from the
normal 12 month to 18 months following the date on which you start employment
with us. When you have accepted our offer, Neil Corp, Relocation Coordinator,
will be in touch to get started on managing your relocation.  Should you resign
your employment within two years of your start date, or if your employment is
terminated for “cause,” as defined above, Coach may require you to repay
relocation expenses.


Severance


If your employment at Coach should cease involuntarily (e.g. position
elimination) for any reason other than “cause,” as defined above you will
receive 12 months of the base salary in effect at the time of your termination
under the Coach, Inc. Severance Pay Plan.  For more information, please view the
Severance Plan document on the Coach intranet.  To receive separation pay, you
will be required to sign a waiver and release agreement in the form provided by
Coach; this agreement will include restrictions on your ability to compete with
Coach and solicit Coach Employees.


Section 409A of the IRS Code.
 
It is expressly intended and contemplated that this letter comply with the
provisions of Section 409A and that the payments hereunder will either be exempt
from Section 409A or will comply with the provisions of Section 409A.  This
letter will be administered and interpreted in a manner consistent with this
intent,
 
[img3.jpg]

 
 

--------------------------------------------------------------------------------

 

5
Jane Nielsen, Chief Financial Officer, Coach Inc


and any provision that would cause the letter to fail to satisfy Section 409A
will be amended to satisfy Section 409A or be exempt therefrom (which amendment
may be retroactive to the extent permitted by Section 409A), which shall be done
as soon as possible.  In no event shall Coach be relieved of its obligation to
make any payment due under this letter by reason of this
paragraph.  Notwithstanding any other provision of this letter, if you are a
“specified employee” within the meaning of Treas. Reg. §1.409A-1(i)(1), then the
payment of any amount or the provision of any benefit under this letter which is
considered deferred compensation subject to Section 409A of the Code shall be
deferred for six (6) months after your “separation from service” or, if earlier,
your death to the extent required by Section 409A(a)(2)(B)(i) of the Code (the
“409A Deferral Period”).  In the event payments are otherwise due to be made in
installments or periodically during the 409A Deferral Period, the payments which
would otherwise have been made in the 409A Deferral Period shall be accumulated
and paid in a lump sum as soon as the 409A Deferral Period ends, and the balance
of the payments shall be made as otherwise scheduled.  For purposes of any
provision of this letter providing for reimbursements to you, such
reimbursements shall be made no later than the end of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall the unused reimbursement amount during one calendar year be carried over
into a subsequent calendar year.  For purposes of this letter, you shall not be
deemed to have terminated employment unless you have a “separation from service”
within the meaning of U.S. Treasury Regulations Section 1.409A-1(h), where it is
reasonably anticipated that no further services will be performed after such
date or that the level of bona fide services you will perform after that date
(whether as an employee or independent contractor) will permanently decrease to
no more than 20 percent of the average level of bona fide services performed by
you over the immediately preceding 36-month period.  All rights to payments and
benefits under this letter shall be treated as rights to receive a series of
separate payments and benefits to the fullest extent allowed by Section 409A of
the Code.


Terms and Conditions
 
If you accept Coach's offer of employment, our relationship is
"employment-at-will."  That means you are free, at any time, for any reason, to
end your employment with Coach and that Coach may do the same, providing that
either party will give the other party three (3) months’ notice of intention to
end employment.  Our agreement regarding employment-at-will may not be changed,
except specifically in writing signed by both the Human Resources Committee of
the Coach, Inc. Board of Directors (“the
 
Committee”) and you.  Coach may in its discretion add to, discontinue, or change
compensation, duties, benefits and policies.  Notwithstanding the foregoing two
sentences, nothing in the preceding two sentences shall be construed as
diminishing the financial obligations of either of the parties hereunder,
including, without limitation, Coach’s obligations to pay Salary, Bonus, Cash
Bonus, Severance, Equity Compensation, etc., pursuant to the pertinent
provisions set forth above.  Our offer of employment is contingent on the
following:
 
 
 
·
Formal ratification of this offer by the Human Resources Committee of the Coach,
Inc. Board of Directors.

 
[img3.jpg]

 
 

--------------------------------------------------------------------------------

 

6
Jane Nielsen, Chief Financial Officer, Coach Inc
 
 
·
You passing a credit/background check and verification of your identity and
authorization to be employed in the United States.

 
 
·
You returning a signed copy of this offer letter before your first day of work. 

 
 
·
You completing new hire paper work; tax forms etc. on, or prior to, your first
day of work

 
 
·
Your agreement to be bound by, and adhere to, all of Coach's policies in effect
during your employment with Coach, and our Confidentiality, Information Security
and Privacy Agreement.

 
Jane, we are all excited at the prospect of your joining us at Coach to build a
great future, both for Coach and for yourself.  This is Coach's entire offer of
employment.  As you review this offer, please feel free to call me at (___)
___-____ or (___) ___-____ with any questions.  To accept the offer, and
acknowledge you are not relying on any promise or representation that is not
contained in this letter, please sign in the space below and return both copies
to me on or before July 25th in the enclosed envelope.
 
Sincerely,








Sarah Dunn
SVP Human Resources
Coach, Inc.


I accept your offer of employment:



     
Jane Nielsen
 
Date



[img3.jpg]

 
 

--------------------------------------------------------------------------------

 
